 Case 8:21-cv-00733-KKM-AEP Document 1 Filed 03/26/21 Page 1 of 7 PageID 1




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                           TAMPA DIVISION


MICHAEL URBAN,

            Plaintiff,                       CASE NO.:
v.

C2 EDUCATIONAL SYSTEMS, INC.

           Defendant.
_____________________________________/

                                  COMPLAINT

      Plaintiff, MICHAEL URBAN, by and through his undersigned counsel,

hereby sues Defendant, C2 EDUCATIONAL SYSTEMS, INC., and states as

follows:

                         JURISDICTION AND VENUE

      1.    Jurisdiction of this Court is invoked pursuant to the Family and

Medical Leave Act (FMLA), 29 U.S.C. §2601, et seq.

      2.    Venue lies within United States District Court for the Middle District

of Florida, Tampa Division because a substantial part of the events giving rise to

this claim occurred in this Judicial District and is therefore proper pursuant to 28

U.S.C. 1391(b).

                                    PARTIES

      3.    Plaintiff, MICHAEL URBAN (hereinafter as “Urban” or “Plaintiff”),
 Case 8:21-cv-00733-KKM-AEP Document 1 Filed 03/26/21 Page 2 of 7 PageID 2




is a resident of Venice, Florida, at all times material and was an employee of

Defendant within the meaning of the Family and Medical Leave Act (FMLA).

      4.     Defendant, C2 EDUCATIONAL SYSTEMS, INC., is a foreign

corporation authorized and doing business in this Judicial District.

                      ADMINISTRATIVE PREREQUISITES

      5.     All conditions precedent to bringing this action have occurred.

      6.     On September 2, 2020, Plaintiff, Michael Urban, filed a timely Charge

of Discrimination with the Equal Opportunity Employment Commission

(“EEOC”) and the Florida Commission on Human Relations (“FCHR”).

      7.     More than 180 days have passed since the filing of the Charge of

Discrimination.

                            GENERAL ALLEGATIONS

      8.     At all times material, Defendant acted with malice and reckless

disregard for Plaintiff’s federally protected rights.

      9.     At all times material, Plaintiff was qualified to perform his job duties

within the legitimate expectations of his employer.

      10.    Plaintiff has retained the undersigned counsel to represent him in this

action and is obligated to pay them a reasonable fee for their services.

      11.    Plaintiff requests a jury trial for all issues so triable.




                                            2
 Case 8:21-cv-00733-KKM-AEP Document 1 Filed 03/26/21 Page 3 of 7 PageID 3




                            FACTUAL ALLEGATIONS

        12.   Plaintiff began his employment with Defendant in or around July 2014

as an Independent Contractor and in July 2016, he was hired as a full time VP of IT

and Development Services.

        13.   Plaintiff was awarded Support Employee of the Year for the fiscal

year 2018. Plaintiff was told that he exceeded all expectations for 2017 through

2019.

        14.   On or around March 10, 2020, Plaintiff was approved for FMLA and

was due to return on April 6, 2020.

        15.   On or around March 23, 2020, CFO, Martin Moore, called Plaintiff

while Plaintiff was out on approved FMLA, and asked Plaintiff if he could assist

the head of operations, Whitney Meyers and the head of content and curriculum,

Edward Kim, who were developing a virtual learning system, in addition to taking

support calls.

        16.   Although Plaintiff was still out on approved FMLA, he did assist with

the development of the virtual learning systems in addition to taking support calls.

        17.   On May 12, 2020, Plaintiff was furloughed.

        18.   On June 30, 2020, Plaintiff was terminated.




                                          3
 Case 8:21-cv-00733-KKM-AEP Document 1 Filed 03/26/21 Page 4 of 7 PageID 4




                             COUNT I
             FAMILY MEDICAL LEAVE ACT – INTERFERENCE


      19.   Plaintiff realleges and adopts, as if fully set forth herein, the

allegations stated in Paragraphs 1 through 18.


      20.   Plaintiff is an individual entitled to protection under the Family and

Medical Leave Act (FMLA), 29 U.S.C. §2601, et seq.

      21.   Plaintiff is an eligible employee within the meaning of the FMLA

because Plaintiff worked for Defendant for twelve (12) months and had at least

1,250 hours of service for the Defendant during twelve (12) months immediately

preceding his FMLA leave.

      22.   Plaintiff is a covered employee within the meaning of FMLA.

      23.   Defendant’s actions interfered with Plaintiff’s lawful exercise of his

FMLA rights and constitute violations of the FMLA.

      24.   As a result of Defendant’s unlawful actions Plaintiff has suffered

damages.

      WHEREFORE, Plaintiff, MICHAEL URBAN, prays for judgment against

the Defendant, C2 EDUCATIONAL SYSTEMS, INC., for the following damages:

            a.    Back pay and benefits;

            b.    Prejudgment interest on back pay and benefits;

            c.    Front pay and benefits;

                                        4
 Case 8:21-cv-00733-KKM-AEP Document 1 Filed 03/26/21 Page 5 of 7 PageID 5




            d.    Liquidated damages;

            e.    Attorneys’ fees and costs;

            f.    Injunctive relief; and

            g.    For any other relief, this Court deems just and equitable.

                            COUNT II
            FAMILY AND MEDICAL LEAVE ACT - RETALIATION

      25.   Plaintiff realleges and adopts, as if fully set forth herein, the

allegations stated in Paragraphs 1 through 18.

      26.   Defendant retaliated against Plaintiff in violation of the FMLA in that

Plaintiff’s request for time off and utilization of qualified FMLA leave was a

substantial or motivating factor that prompted Defendant to terminate Plaintiff.

      27.   Defendant’s actions constitute a violation of the FMLA.

      28.   As a result of Defendant’s actions Plaintiff has suffered damages.

      WHEREFORE, Plaintiff, MICHAEL URBAN, prays for judgment against

the Defendant, C2 EDUCATIONAL SYSTEMS, INC., for the following damages:

            a.    Back pay and benefits;

            b.    Prejudgment interest on back pay and benefits;

            c.    Front pay and benefits;

            d.    Liquidated damages;

            e.    Attorneys’ fees and costs;

            f.    Injunctive relief; and

                                           5
 Case 8:21-cv-00733-KKM-AEP Document 1 Filed 03/26/21 Page 6 of 7 PageID 6




              g.    For any other relief, this Court deems just and equitable.

                          COUNT III
FLORIDA CIVIL RIGHTS ACT (“FCRA”) – DISABILITY DISCRIMINATION

       29. Plaintiff realleges and adopts, as if fully set forth herein, the allegations

stated in Paragraphs 1 through 18.

       30.    Plaintiff has a disability, and/or the Defendant perceived him to have

a disability as defined by Florida Civil Rights Act (“FCRA”), Section 760.01, et seq.,

Florida Statutes.

       31.    Defendant engaged in unlawful employment practices in violation of

the FCRA, took adverse employment actions against Plaintiff and discriminated

against Plaintiff because of his disability and/or perceived disability.

       32.    Despite Plaintiff’s disability and/or perceived disability, Plaintiff was

able to perform the essential functions of his job.

       33.    As a result of Defendant’s unlawful conduct, Plaintiff has suffered

and continues to suffer damages.

       WHEREFORE, Plaintiff, MICHAEL URBAN, prays for judgment against

the Defendant, C2 EDUCATIONAL SYSTEMS, INC., for the following damages:

              a.    Back pay and benefits;

              b.    Interest on back pay and benefits;

              c.    Front pay and benefits;

              d.    Compensatory damages, including damages for mental

                                           6
 Case 8:21-cv-00733-KKM-AEP Document 1 Filed 03/26/21 Page 7 of 7 PageID 7




                   anguish, loss of dignity, and other intangible injuries;

             e.    Pecuniary and non-pecuniary losses;

             f.    Attorney’s fees and costs; and

             g.    For any other relief, this Court deems just and equitable.

                          DEMAND FOR JURY TRIAL

      34.    Plaintiff, MICHAEL URBAN, requests a jury trial on all issues so

      triable.

Dated this 26th day of March 2021.

                                      FLORIN GRAY BOUZAS OWENS, LLC

                                      /s/Christopher D. Gray
                                      CHRISTOPHER D. GRAY, ESQUIRE
                                      Florida Bar No.: 902004
                                      Primary: chris@fgbolaw.com
                                      Secondary: debbie@fgbolaw.com
                                      WOLFGANG M. FLORIN, ESQUIRE
                                      Florida Bar No.: 907804
                                      wolfgang@fgbolaw.com
                                      16524 Pointe Village Drive, Suite 100
                                      Lutz, FL 33558
                                      Telephone (727) 254-5255
                                      Facsimile (727) 483-7942
                                      Attorneys for Plaintiff




                                         7
